Citation Nr: 0618010	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-32 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an earlier effective date for the grant of 
service connection for diabetes mellitus.  


ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  


FINDING OF FACT

1.  The veteran was granted service connection for diabetes 
mellitus on a presumptive basis because he had active 
military service in the Republic of Vietnam during the 
Vietnam era.  

2.  The veteran's initial claim for service connection for 
diabetes mellitus was received on October 23, 2003.  


CONCLUSION OF LAW

The criteria for an effective date earlier than October 23, 
2002, for the grant of service connection for diabetes 
mellitus have not been met.  38 U.S.C.A. §  5110 (West 2002); 
38 C.F.R. §§ 3.114, 3.400, 3.816 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

As explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive.  Consequently, there 
is no additional evidence that could be obtained to 
substantiate the claim, and no further action is required to 
comply with the VCAA or the implementing regulation.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 
5-2004 (June 23, 2004).


II.  Analysis

The veteran contends that an earlier effective date is 
warranted for service connection for diabetes mellitus 
because he started receiving medication for the disorder in 
2000.  As explained below, the Board has determined that the 
veteran's claim is without legal merit. 

The veteran was granted service connection for diabetes 
mellitus, effective October 23, 2002, based on a presumption 
that the disability resulted from his exposure to herbicides 
while serving in Vietnam. 

In general, the effective date of an award of disability 
compensation benefits will be the date of receipt of the 
claim, or the date entitlement arose, whichever is the later. 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

In May 1989, the United States District Court for the 
Northern District of California voided all denials of Agent 
Orange claims based on the regulations that became effective 
on September 25, 1985.  Nehmer v. United States Veterans' 
Administration, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) 
(Nehmer I).  The district court later clarified its ruling, 
holding that the covered claims were those in which the 
disease or cause of death was later found to be service 
connected under valid VA regulations.  Nehmer v. United 
States Veterans' Administration, 32 F. Supp. 2d 1175, 1183 
(N.D. Cal. 1999) (Nehmer II).  

In May 1991, the United States government and the plaintiffs 
in the Nehmer litigation entered into a stipulation according 
to which VA would readjudicate claims the denials of which 
were voided by Nehmer I.  Nehmer v. United States Veterans' 
Administration, No. CV-86-6160 (TEH) (N.D. Cal. May 17, 1991) 
(Nehmer Stipulation).  The effective date of any resulting 
award of benefits would be based on the filing date of the 
original claim, for claims originally filed before May 3, 
1989 (Stipulation 1), or on the later of the filing date of 
the claim or the date of disability or death of the veteran, 
for claims filed after May 3, 1989 (Stipulation 2).  See 
Williams v. Principi, 310 F.3d 1374, 1375-76 (Fed. Cir. 
2002).  

The Nehmer stipulations were later incorporated into a final 
regulation, 38 C.F.R. § 3.816, that became effective on 
September 24, 2003.  That regulation defines a "Nehmer class 
member" to include a Vietnam veteran who has a covered 
herbicide disease, to include type II diabetes mellitus.  38 
C.F.R. § 3.816(b)(1)(i),(2)(i).  The regulation further 
provides that where a "Nehmer class member" is entitled to 
disability compensation for a covered herbicide disease, and 
the claim was pending before VA on May 3, 1989, the effective 
date of the award will be the later of the date such claim 
was received by VA or the date the disability arose.  38 
C.F.R. § 3.816(c)(2).  That regulation further states that a 
claim will be considered a claim for compensation for a 
particular covered herbicide disease if: (i) The claimant's 
application and other supporting statements and submissions 
may reasonably be viewed, under the standards ordinarily 
governing compensation claims, as indicating an intent to 
apply for compensation for the covered herbicide disability; 
or (ii) VA issued a decision on the claim, between May 3, 
1989, and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, in which VA denied compensation for a 
disease that reasonably may be construed as the same covered 
herbicide disease for which compensation has been awarded. 38 
C.F.R. § 3.816(c)(2).  Otherwise, the effective date of the 
award is determined in accordance with 38 C.F.R. §§ 3.114 and 
3.400.  38 C.F.R. § 3.816(c)(4).  

In the case at hand, there was no prior denial of service 
connection for diabetes mellitus and the veteran's initial 
claim for service connection for the disability was received 
on October 23, 2003, more than one year after the effective 
date of the regulation adding diabetes mellitus to the list 
of diseases subject to presumptive service connection on the 
basis of herbicide exposure.  These facts are not in dispute.  
Therefore, the effective date of the award will be determined 
in accordance with 38 C.F.R. §§ 3.114 and 3.400.

Where compensation is awarded pursuant to a change in the law 
or an administrative issue, the effective date of the 
increase shall be fixed in accordance with the facts, but 
shall not be earlier than the date of the change in the law.  
In no event shall the increase be retroactive for more than 
one year from the date of application for the increase or the 
date of administrative determination, whichever is earlier.  
If a claim is reviewed at the claimant's request or on the 
initiative of VA within 1 year from the effective date of the 
law or VA issue, benefits may be authorized from the 
effective date of the law or VA issue.  If a claim is 
reviewed at the claimant's request more than a year after the 
effective date of the law VA issue, benefits may be 
authorized for one year prior to the date of receipt of the 
request.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

Since the veteran's initial claim was received more than one 
year after the effective date of the regulation authorizing 
presumptive service connection for diabetes mellitus and VA 
had made no prior determination regarding the matter, the 
proper effective date for the award is October 23, 2002, one 
year prior to the date of receipt of claim.


ORDER

An effective date earlier than October 23, 2002, for the 
grant of service connection for diabetes mellitus is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


